DETAIL ACTION
	Claims 1-7, 9-16 and 18-19 are allowed in this Office Action (re-number 1-17).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philip R. Poh (Reg. # 51,176) on May 9, 2022.
The application has been amended as follows:
Claims 1, 10 and 19 are amended.
Claims 8 and 17 are canceled.

AMENDMENTS TO THE CLAIM
1.  (Currently Amended)  A system, comprising:
at least one memory that stores computer executable components; and
at least one hardware processor that executes computer executable components stored in the at least one memory, wherein the hardware processor:
causes media content to be presented;
identifies contextual information associated with the media content being presented, wherein the contextual information comprises one or more terms that at least indicate an identifier of the media content;
receives, from a user using one of a first communication device and a second communication device, a search query containing a plurality of search terms after initiating presentation of the media content;
determines whether the one or more terms of the contextual information associated with the media content being presented enhance at least one of the plurality of search terms contained in the search query;
in response to determining that the one or more terms of the contextual information enhance at least one of the plurality of search terms, causes the one or more terms of the contextual information to be transmitted to the second communication device and causes the second communication device to modify 
causes search results retrieved using the search query with the appended one or more terms of the contextual information to be presented on the first communication device.
2.  (Previously Presented)  The system of claim 1, wherein the contextual information further comprises a timestamp that indicates a first time point in the media content.
3.  (Previously Presented)  The system of claim 2, wherein the search query is received at a second time point and wherein the second time point is after the first time point.
4.  (Previously Presented)  The system of claim 1, wherein the media content is caused to be presented on the first communication device and wherein the search results are caused to be presented on the second communication device.

5.  (Previously Presented)  The system of claim 1, wherein the first communication device presenting the media content is associated with a communication network, wherein the hardware processor determines that the second communication device is associated with the communication network, and wherein the search results are caused to be presented on the second communication device based on determining that the second communication device is associated with the communication network.
6.  (Previously Presented)  The system of claim 1, wherein the media content is caused to be presented on the first communication device, wherein the hardware processor determines that the second communication device is within a defined proximity of the first communication device, and wherein the search results are caused to be presented on the second communication device in response to determining that the second communication device is within the defined proximity of the first communication device.
7.  (Previously Presented)  The system of claim 1, wherein the hardware processor generates a content identifier timestamp associated with the media content and wherein the content identifier timestamp is associated with the contextual information and facilitates establishing a correlation between the content identifier timestamp and user activity of a user.
8.  (Cancelled)
9.  (Previously Presented)  The system of claim 1, wherein the hardware processor stores viewing activity information corresponding to the media content.
10.  (Currently Amended)  A method, comprising:
causing, using a hardware processor, media content to be presented;
identifying contextual information associated with the media content being presented, wherein the contextual information comprises one or more terms that at least indicate an identifier of the media content;
receiving, from a user using one of a first communication device and a second communication device, a search query containing a plurality of search terms after initiating presentation of the media content;
determining whether the one or more terms of the contextual information associated with the media content being presented enhance at least one of the plurality of search terms contained in the search query;
in response to determining that the one or more terms of the contextual information enhance at least one of the plurality of search terms, causing the one or more terms of the contextual information to be transmitted to the second communication device and causing the second communication device to modify 
causing search results retrieved using the search query with the appended one or more terms of the contextual information to be presented on the first communication device.
11.  (Previously Presented)  The method of claim 10, wherein the contextual information further comprises a timestamp that indicates a first time point in the media content.
12.  (Previously Presented)  The method of claim 11, wherein the search query is received at a second time point and wherein the second time point is after the first time point.
13.  (Previously Presented)  The method of claim 10, wherein the media content is caused to be presented on the first communication device and wherein the search results are caused to be presented on the second communication device.
14.  (Previously Presented)  The method of claim 10, wherein the first communication device presenting the media content is associated with a communication network, wherein the method further comprises determining that the second communication device is associated with the communication network, and wherein the search results are caused to be presented on the second communication device based on determining that the second communication device is associated with the communication network.
15.  (Previously Presented)  The method of claim 10, wherein the media content is caused to be presented on the first communication device, wherein the method further comprises determining that the second communication device is within a defined proximity of the first communication device, and wherein the search results are caused to be presented on the second communication device in response to determining that the second communication device is within the defined proximity of the first communication device.
16.  (Previously Presented)  The method of claim 10, wherein the method further comprises generating a content identifier timestamp associated with the media content and wherein the content identifier timestamp is associated with the contextual information and facilitates establishing a correlation between the content identifier timestamp and user activity of a user.
17.  (Cancelled)
18.  (Previously Presented)  The method of claim 10, wherein the hardware processor stores viewing activity information corresponding to the media content.
19.  (Currently Amended)  A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor, cause the hardware processor to perform a method, the method comprising:
causing media content to be presented;
identifying contextual information associated with the media content being presented, wherein the contextual information comprises one or more terms that at least indicate an identifier of the media content;
receiving, from a user using one of a first communication device and a second communication device, a search query containing a plurality of search terms after initiating presentation of the media content;
determining whether the one or more terms of the contextual information associated with the media content being presented enhance at least one of the plurality of search terms contained in the search query;
in response to determining that the one or more terms of the contextual information enhance at least one of the plurality of search terms, causing the one or more terms of the contextual information to be transmitted to the second communication device and causing the second communication device to modify 
causing search results retrieved using the search query with the appended one or more terms of the contextual information to be presented on the first communication device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 7-10) dated March 28, 2022, regarding the features of claims 1, 11 and 19, the claimed features “in response to determining that the one or more terms of the contextual information enhance at least one of the plurality of search terms, causing the one or more terms of the contextual information to be transmitted to the second communication device and causing the second communication device to modify the search query by appending the one or more terms of the contextual information that indicate the identifier of the media content to the search query”, “causing search results retrieved using the search query with the appended one or more terms of the contextual information to be presented on the first communication device”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Nguyen et al. (US 2007/0214488) discloses a method and system that implement a process for managing video information on a video recording device. The management process involves receiving a video input signal including a video stream, obtaining content information corresponding to the video stream, associating the content information with the video stream, and storing the video stream and associated content information in a database as a searchable index for the video stream. The searchable index includes location of the stored video stream and identifies the associated content information. Then, content information from an input signal corresponding to a video stream is captured for analysis and searching the index to identify stored video streams related to the video program for suggestion to the user.
The prior art Guha (US 2007/0038601) discloses a method that context data harvested from a number of programmable search engines are aggregated when appropriate (for example, when the programmable search engines all relate to a similar topic). Correspondences among programmable search engines are identified. For each such correspondence set, the system of the present invention merges the filters and annotations associated with the context in each of the correspondence classes. In one aspect, this is done by generating the result set from each of the contexts and merging them, using for example a rank aggregation technique to determine the order of the results in the resulting answer set. In this manner, the system of the present invention is able to present, in an integrated manner, relevant search results that make use of context intelligence from more than one programmable search engine.
	The prior art Kunisetty et al. (US 2014/0130092) discloses a method and system that coordinates the display of availability metadata representing the availability of listed multimedia programs from one or more alternative content sources. The EPG presents multimedia programs available from a primary content source. A system identifies alternative content sources for one or more multimedia programs listed in the EPG, estimates availability parameters from these alternative content sources, and supplements the EPG with availability metadata that represent the determined availability parameters of the versions of the multimedia programs from one or more alternative content sources. The system estimates missing availability parameters based on application of one or more availability rule sets, which can reflect, for example, a contractual agreement or arrangement, a data analysis performed on historical availability data for the multimedia program or the content provider, and the like..
	The prior art Kunjithapatham et al. (US 2009/0112848) discloses a method and system implementing a process for suggesting search queries on an electronic device is provided. The process involves displaying terms related to content accessed by a user for selection by the user, obtaining one or more key terms related to a user-selected term, and displaying the one or more key terms to the user as query suggestions corresponding to the selected term. Obtaining one or more key terms involves obtaining one or more key terms related to the selected term, based on local content information and/or external content information.
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153